In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00122-CR



      DAVID SYLVESTER CHAMBERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 272nd District Court
                 Brazos County, Texas
          Trial Court No. 13-02053-CRF-272




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

        David Sylvester Chambers appeals from his conviction of theft of property. Chambers has

filed a motion to abate the appeal to the trial court for the entry of findings of fact and conclusions

of law related to the trial court’s denial of a motion to suppress evidence filed below. Although

Chambers requested that the trial court enter findings of fact and conclusions of law, no such

findings and conclusions were entered by the trial court.

        In State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App. 2006), the Texas Court of Criminal

Appeals stated,

        Effective from the date of this opinion, the requirement is: upon the request of the
        losing party on a motion to suppress evidence, the trial court shall state its essential
        findings. By “essential findings,” we mean that the trial court must make findings
        of fact and conclusions of law adequate to provide an appellate court with a basis
        upon which to review the trial court’s application of the law to the facts.

Id. at 699.

        Because the requirements of Cullen were not met in this case, we abate the appeal and

remand it to the trial court. See TEX. R. APP. P. 44.4. The trial court is instructed to enter on the

record findings of fact and conclusions of law adequate to provide this Court with a basis on which

to review its application of the law to the facts of this case. Specifically, the trial court’s findings

and conclusions should relate to its ruling on Chambers’ motion to suppress evidence obtained

incident to, pursuant to, and as a result of Chambers’ arrest.

        If the trial court’s findings and conclusions are entered on the record in written form, then

they shall be filed with this Court in the form of a supplemental clerk’s record within twenty-one

days of the date of this order. If the trial court’s findings and conclusions are entered on the record


                                                   2
in oral form, then they shall be filed with this Court in the form of a supplemental reporter’s record

within twenty-one days of the date of this order.

       In conjunction with his motion to abate, Chambers has requested an extension of time in

which to file his brief. That request is overruled as premature. All appellate timetables are hereby

stayed. The abatement will terminate and this Court’s jurisdiction will resume on the filing of

either the supplemental clerk’s or supplemental reporter’s record.

       On reinstatement of the case on this Court’s docket, we will establish a new briefing

schedule, giving the parties an opportunity to consider and address the trial court’s findings and

conclusions in their briefing.

       IT IS SO ORDERED.



                                                        BY THE COURT

Date: September 17, 2015




                                                    3